DETAILED ACTION
Response to Amendment
A Reply was filed 3 June 2022.  The amendments to the claims, specification, abstract, and title have been entered.  Claims 1-16 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 10-16 are objected to because of informalities.  Appropriate correction is required.
Claim 10
The phrase “material material” includes a redundant term.
Claim 11
In step (ii), the semicolon after “irradiation” should be replaced with a comma.
In step (ii), “(epi)thermal” should be “(epi-)thermal” to use consistent terminology throughout the claims.

Claim Rejections - 35 USC § 112(b)
Claims 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11
Claim 11 appears to be incomplete because there is no recited step of removing material from the nuclear reactor.  It is unclear what useful purpose the Actinium-225 serves if it forever remains in the nuclear reactor.  The omission appears to amount to a gap in the steps.
Claim 13
If the starting material is provided as a metal (claim 10), then it is unclear how a type of salt (claim 13) further limits the structure of claim 10. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the currently claimed invention. 
Applicant’s specification indicates a broad “thermal neutron shield (4) . . . such as boron, cadmium, gadolinium” [0042].  However, the claims are directed to an (epi-) thermal neutron shield.  For example, claim 1 states “Radium-226 is shielded with a thermal neutron absorption shield from the (epi-)thermal neutrons”.  Likewise, claim 11 states “the Radium-226 containing starting material is shielded from (epi)thermal neutrons”.  The original disclosure lacks support for the newly recited (epi-)thermal neutron shield, which constitutes new matter.

In claim 9, “(epi-)thermal neutrons have an energy from about 20eV to about 1000eV” constitutes new matter.
In claim 14, “(epi-)thermal neutrons have an energy from about 20eV to about 1000eV” constitutes new matter.

Claim Rejections - 35 USC § 112(a)
Claims 1-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant argues that a moderated nuclear reactor contains a neutron moderator, and that “a neutron moderator is a medium that reduces the speed of fast neutrons . . . leaving them as thermal neutrons”.  (No page citation can be provided because Applicant’s Remarks section pages are not numbered).
However, the examiner notes that fast neutrons are required in the reaction Ra-226 (n, 2n) Ra-225.  Thus, it is unclear how Applicant’s “moderated nuclear reactor” (which converts the fast neutrons therein to slower thermal neutrons) has any of the fast neutrons needed to convert Radium-226 into Radium-225.  It follows that Applicant’s alleged use of a moderated nuclear reactor to covert Radium-226 into Radium-225 without using fast neutrons is non enabling.


Claim Rejections - 35 USC § 103
Claims 1-5, 7-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Melville ("A theoretical model for the production of Ac-225 for cancer therapy by neutron capture transmutation of Ra-226", Applied Radiation and Isotopes 72 (2013): 152-157) in view of Colameco ("Improved reflector modeling for light water reactor analysis", 2010).
Melville discloses a light water nuclear reactor that uses fast neutrons to generate the reaction Ra-226 (n, 2n) Ra-225.  A moderator such as water is used.  For example, note page 153 at col. 1; page 153 at col. 2, last paragraph; and  page 154 at col. 2.  The Ra-225 decays to Ac-225 (e.g., page 155 at col. 1).  The Ac-225 is isolated, and Ra-226 is reused. (e.g., page 157 at col. 1).  Melville desires to only use neutron energies at 8 – 12.5 MeV (e.g., page 157 at col. 1).
Applicant’s specification indicates a “thermal neutron shield (4) . . . such as boron” [0042].  That is, the recited “thermal neutron absorption shield from the (epi-) thermal neutrons” can be boron.  It is conventional in the art to use moderators such as boron in light water nuclear reactors.  For example, Colameco shows (e.g., pages 22, 33, and 39) using a boron moderator in a light water nuclear reactor.  The boron enhances moderation and reactivity control. 
Modification of Melville to have included boron in the reactor water to have enhanced moderation and reactivity control, as suggested by Colameco, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Melville in view of Colameco as applied to claim 1 above, and further in view of Nag ("Use of gadolinium as neutron poison in 540 MWe PHWR", India, 2006).
Nag shows that it is well known in the art that boron and gadolinium are interchangeable moderator materials for use in nuclear reactors.  Substitution of one moderator material for another substantially equivalent moderator material is within the skill of the artisan.  In re Williams, 36 F.2d 436, 438 (CCPA 1929).  Thus, modification of Melville to have used gadolinium, as suggested by Nag, would have been obvious to one of ordinary skill in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Melville in view of Colameco as applied to claim 10 above, and further in view of Bernstein (WO 2020/210147).
The skilled artisan would understand that a material containing Radium-226 can be employed in different forms.  Bernstein shows [0036] that it is well known in the art to employ a material containing Radium-226 as a salt that is a nitrate.  Modification of Melville to have employed the material containing Radium-226 as a salt that is a nitrate, as suggested by Bernstein, would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646